Case 1:16-cr-00281-PGG Document 1002 Filed 05/28/21 Page 1 of 7

To: Clerk of Court, U.S. District Court -- SDNY
500 Pearl Street

New York, NY 10007

From. Brandon Green Reg. No. 56400-054

Date: April 8, 2024

Re: Case No. 16 Cr. 281

LETTER TO MEMORALIZE CONVERSATION HELD WITH STANDBY COUNSEL

Attached is a letter that | sent to stand by counsel, Steven Witzel. | am sending to the Courts to
memcrialize the issues | raised with him.

Respectfully,

Brandon Green 56400054
MDC Brookiyn
P.O. Box 329002

Brooklyn, NY 11232
Case 1:16-cr-00281-PGG Document 1002 Filed 05/28/21 Page 2 of 7

May 20, 2021

Mr. Witzel:

Good evening. | am troubled to see that you have filed a letter after our conference call about,
inter alia, documents you have provided me. But, as you should recall in our yesterday's conversations, |
made it very clear to you that this was not a one way street, and, if you were going to state ALL of the
information that you sent me, you should state ALL of the things you did not send me, and/or you
should have addressed the fact that you have NEVER once came to visit me here at MDC Brooklyn, and,
because of that, | have not had the right to view my 3500 materials! That was the entire purpose of
having ALL of my prior counsels removed from my case, since | DID NOT AND STILL HAVE NOT HAD THE
RIGHT TO REVIEW MY 3500 MATERIALS.

i do not agree to anything that you submitted in your yesterday's letters, as you are trying to
shade the truth and confuse the central issue and the true facts of the matter, which is; { still have not
reviewed all of my 3500 material either pre or post-trial. Here is a list below of the things you left out of
your letter and/or failed to address per my request,

1. | requested that you ask for a postponement in sentencing until | review all of my 3500 material in
this case;

2. | requested that you ask for a postponement of sentencing until | receive and review the July 10th,
2020 alleged evidence;

3. | requested that you ask for a postponement of my sentencing until | review the co-operating witness
Manuel Rosario recent BOP institutional report for drug possession;

4. trequested that you ask for a postponement of my sentencing until the Judge rules on my recusal
motion, reconsideration mation, and bail motion,

5. i requested that you send me three (3) subpoena forms signed and stamped by the Court Clerk in
regard to: (i) the July 2020 incident (ii) CW Rosario's recent drug possession and (iii) the 2014 and 2016
Grand Jury minutes;
Case 1:16-cr-00281-PGG Document 1002 Filed 05/28/21 Page 3 of 7

6. | object to any and ALL ex parte communications you may have had or plan to have with the
Government and the Court without including me;

7. | want to clarify your May 21, 2021 letters to Judge Gardephe. In particular, before you filed the
letter(s), | had a conference call with you on May 20, 2020, in which you stated that you knew that one
of my family members had hand-delivered the "Not", Notice of Intent, to the Court on May 19th 2021,
along with the other two other documents that were put onto the Docket (#990 and #991}. So it is
misleading and possibly misinforming the Court to state that it was possible the Clerk has not yet
received the Notice of Intent given the date, when you were aware the documents were ail hand-
delivered at the same time (note the dates on these documents only reflect when they were written by
me, not mailed out or delivered);

8. In addition, on the May 21, 2021 letter, or at any other time, | did not discuss or agree with you to
wait to see if the Clerk would receive and file the Notice of Intent letter. Instead, we discussed the fact
that the Court did receive the Notice of Intent, and we should give Gardephe a few hours to read and
file, and/or you would possibly file it the next day. However | declined your suggestion to do this, and in
fact | sent you an email, prior to our conference call, confirming that | wanted the Notice Of Intent filed
along with the 2 other letters that was emailed to you, since we both knew that my family hand
delivered it with the other docketed documents {#990 and #991);

9. |also requested that you send a letter to the Court in regards to Judge Gardephe denying my request
for self-representation after the Judge stated on the November 2020 teleconference that | had this
right; He manipulated me to allow the appointed of stand-by counsel (you), after he misinformed me
and reassured me about having a right to still defending myself if | choose to go that route, none of the
things Judge Gardephe told me was accurate and/or did he honor; | do not agree with this at all; You
even made it clear to me when | raised the right to self-representation that Judge Gardephe was
supposed to hold a hearing in this matter; NOW | AM REQUESTING YOU ALSO INCLUDE IN THIS LETTER
THAT | SHOULD HAVE BEEN GRANTED A HEARING/FARRETTA WHEN I RAISED THE RIGHT TO SELF-

REPRESENTATION;

10. Other than that letter, | do not want you to file any motions on my behalf, as | have told you
repeatedly {over the phone and via email); | am also informing you once again at this (illegal) sentencing
date, that | do not agree with any of this until ALL of my motions are decided, especially my Motion to
Recuse Judge Gardephe, | DO NOT WANT YOU OR ANY OF YOUR ASSOCIATES TO SPEAK ON MY BEHALF
WHATSOEVER, ALL QUESTIONS AND ISSUES FROM THE DISTRICT COURT JUDGE CONCERNING ME AND
MY CASE SHOULD BE ONLY DIRECTED TOWARDS ME;

11. Reading the two letters you have sent to the Judge yesterday (May 20, 2021}, it has become clear to
me that you have aided and abetted Judge Gardephe and the Government to further violate my rights. If
Case 1:16-cr-00281-PGG Document 1002 Filed 05/28/21 Page 4 of 7

you are not part of the solution, then you are part of the problem, and you have an ethical responsibility
to report these violations of my Constitutional rights to inter alios, the Attorney General of the United
States;

12. The corruption in this case is so glaring that when the house of cards come falling down, everyone
that was involved in inter alia, covering up, altering, and withholding Government documents will be
held accountable;

13. | want to clarify the issues that you raised in the letter ORDERED by the Judge, to the fact that that
alleged USB-flash sent to Ms. Dolan from Mr. Breslin and Ms. Geller was supposed to contain their
"client files" but Ms. Dolan NEVER was able to open them! So, with that said, Attorney Ms. Dolan never
provided me any of these materials and her February 26, 2020 letter proves this. Additionally her letter
sent to Mr. Witzel on or about December 2020 further supports my contentions that she never had my
case files; Ms. Dolan stated that the USB flash drive sent to her by trial counsels Mr. Breslin and Ms.
Geller "client files" was corrupted and contained no readable data. She could not have known of, or
raised, any meritorious claims in the Rule 29/33 motion when she was not even able to read any of my
case files;

14. In your most recent letters, you stated that you provided me the *marked* maps of the Honeywell
complex. However, the maps you provided were not *marked*, and so were not the same executed
maps that the prosecutors had introduced at trial and had shown to Officer Sisco, At trial Officer Sisco
had drawn a circle and put a dot around the Honeywell complex, to indicate it was the August 3rd arrest
location. | was not provided with this *marked*, executed evidence. You stated yourself that the 2nd
circuit will be troubled by these executed maps not being properly preserved;

15. | requested that you submit a letter to request the unredacted Grand Jury minutes, in particular, the
2014 Grand Jury minutes, which the Grand Jury voted a no bill. In addition, | would like to request the
unredacted 2016 Grand Jury minutes; We now know the "Investigator", Stefano ("Steve") Barcanni,
committed perjury in all the Grand Jury proceedings. Further, he testified on behalf of witnesses who
were already in federal custody, and so were available to give testimony themselves;

16. What did "Investigator Stefano Barcanni" testify too, at the attempted indictment 2014 Grand Jury
proceedings? Compared to what S.A. Barcanni testified to at the 2016 Grand Jury proceedings; What in
S.A. Barcanni's testimony changed, to get the indictment in 2016? Oppose to the failed indictment
attempt by him in 2014?? For ail of these reasons stated herein and/or every other reason | raised about
this case, | am requesting subpoena's forms from the Court of Clerk to un-redact such tainted Grand Jury
testimony/hearings;
Case 1:16-cr-00281-PGG Document 1002 Filed 05/28/21 Page 5 of 7

17. Since we now know the Government suborned the perjured testimony of Officer Sisco, in addition to
Officer Sisco actually committing perjury himself, where are the impeachment materials from the 2014
failed indictment, which would likely also have the perjured testimony of Officer Sisco and/or
investigator Barcanni, who testified at the Grand Jury for all of these witnesses; What did investigator
Barcanni testify to at the Grand Jury in regards of the 8/3/2010 Sisco arrest location?;

18. | also request the unredacted Grand Jury minutes, since it is clear to us now that Investigator
Barcanni committed perjury at these Grand Jury proceedings, in particular, the fabricated murder-for-
hire plot against David Cherry, which | was acquitted of;

19. Again, i specifically request the unredacted 2014 and 2016 Grand Jury minutes, since, we now
KNOW that CW Michael Adams also gave perjured testimony in regards to the fabricated murder-for-
hire plot, and the Government is held responsible for inducing such "suborned perjured testimony" from
him, to FRAME MEL;

20. | requested numerous times from you a copy of this 2014 attempted failed indictment;

21. Also | requested the initial 2016 indictment ($1) that Mr. Johnson was indicted alone on RICO
charges;

22. Regarding the January 5, 2021 teleconference you stated the District Judge gave me an extension to
fill out the attorney client waiver form, but this is very misleading and misinforming. To be totally clear,
how could he give me an extension on filing something | NEVER had, as ! informed judge Gardephe in
my December 9, 2020 letter that | was still without this waiver form?; You stated at the 1/5/21
teleconference TO THE COURTS that YOU HAVE NOT SEEN IT EITHER;

23. | am requesting that you include in this amended letter that Mr. Green did in fact mail his attorney-
client waiver form out on time (MDC legal logbook would support this);

24. This sentence in your letter is incorrect: “Mr. Breslin's letter informed the Court that he was viewing
his firm's correspondence with Mr. Green and would be producing that correspondence after his
review": It was delivered to MDC ON 2/26/21;
Case 1:16-cr-00281-PGG Document 1002 Filed 05/28/21 Page 6 of 7

25. Correctly said, Mr. Breslin's letter stated: "That his firm was viewing Breslin's and Geiler's
correspondence with Mr. Green and would be producing that correspondence after his firm's (The Law
Firm of Duane Morris) review;

26. it should aiso be documented that the law firm of Duane Morris DID NOT turn over to me ALL of
these correspondences between Mr. Green and trial Attorney's Eric R. Breslin and Melissa S. Geller;

27. This lack of disclosure is supported by the evidence in my possession, including numerous emails
that Mr. Breslin has NEVER turned over to me. Moreover, | HAVE SENT NUMEROUS TEXT
MESSAGES/EMAILS AS EXHIBITS TO THIS COURT between myself and both trial counsels that were not
included in this abundance of emails/correspondence sent to me by stand-by counsel Mr. Witzel. in
addition, MOST OF THESE EMAILS/TEXT MESSAGES THAT MR. WITZEL SENT TO ME WERE DUPLICATES
OF THE SAME CORRESPONDENCE, artificially inflating the volume to make it appear more substantial
than it was;

28. Moreover, you stated on March 18, 2021 that you had sent a hard copy of "a lab report relating to
Mr. Green's 2010 arrest that the Government had produced in discovery". However, as the Court has an
exhibit, Susan Walsh's 2017 letter sent to me stated the Government sent my discovery to the *wrong*
jail. So, to be clear, i have never received this "a lab report" or related discovery/information *prior to
trial*. And please clarify: is this "a lab report" you sent me (i) from the first set of testing done to the
drugs allegedly seized on August 3 2010, or is it (ii) the Government's iate disclosure of a new alleged lab
report or testing done in or around 2018:

The WORLD is awoken to the systematic racism, unjust and corrupted "so called" system of justice
especiaily in the SDNY. Other Judges in SDNY have clearly spoken out against the unethical and corrupt
practices of the Government in SDNY (see Judge Allison J. Nathan recent order excoriating the SDNY's
leadership for repeated Brady, Giglio, and 4th Amendment violations, in addition to misieading the
Court, and ordering the entire SDNY to read her order highlighting these violations, as well as referring
these violations to the Office of Professional Responsibility for investigation). All of these above
violations have also occurred in my case. And if you recall, one of our first questions | asked you was, if |
could show you proof that my rights were severely violated, would you report it to the Attorney
General. Your answer was clear - YES. But now it is clear that your answer was untrue, | have shown you
the proof, and you have turned a blind eye to these violations.

Best Regards,

Brandon Green

 

 
 

Brandis tery Suh WY -

Wye Woon”
V0 WY Wy Wh @

Wooly Wy Wale o
ey, © Sey
a)

 

F

         
 
 

fe) JO THE pare
AT pipet paints
pa Pr

   

 

be es Pare eel Stale Lae
fo) hala oad Aun aise) FOLD
an

ert ta ds

  

 

  

7Oe0 Db poo. yes 2445.

6
3 ee SF e

se : C g
:

        

 

ln igMBWAE Ovi came tag
‘Beal _- Bs fentage rao
Pe, (esi NY
Weegee! -

1000 I

4.35 15

Wen of bv (\.
sey Word OPES

f

 
 

Nor ow ae
a is
-i@iaTs "s
haha
rag ]
